DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/28/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Election/Restrictions
Claims 8-13, 21-26, and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 14-17, 20, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis US 2015/0146816.
Consider claim 1, Hollis discloses A method, comprising: 
identifying, for transmission, data symbols of a signal modulated with a modulation scheme that includes at least four logic levels (see FIG. 6 and ¶ [0046] and [0062], wherein the input symbols 602 of a signal modulated with 4-PAM i.e. modulation scheme that includes at least four logic levels), wherein each data symbol comprises a most significant bit and a least significant bit (see FIG. 6 and ¶ [0052], wherein the input symbol 602 includes primary bit i.e. most significant bit, and secondary bit i.e. least significant bit); 
determining to invert one or more of the data symbols of the signal (see FIG. 6 and ¶ [0063], wherein receiving logic 620 determines whether to invert the primary bit 602b); 
inverting the one or more data symbols by changing a value of a bit of each of the one or more data symbols (see FIG. 4 and 6; ¶ [0055] and [0063], wherein the primary bit is inverted by changing a value of “1” to “0” and vice verse), the bit 
transmitting the data symbols, based at least in part on inverting the one or more data symbols, via the signal modulated with the modulation scheme that includes the at least four logic levels (see FIG. 6 and ¶ [0062-0063], wherein the four-level output signal 606 includes the invited primary bit and secondary bit, is transmitted to the receiver via bus 614).

Claims 14 and 27 are rejected on the same ground as for claim 1 because of similar scope.

Consider claims 2, 16, and 28, Hollis discloses wherein the modulation scheme further comprises at least four physical levels, the modulation scheme relating each physical level of the at least four physical levels with a respective logic level of the at least four logic levels (see FIG. 13 and ¶ [0081], wherein the two-bit symbol are encoded as 0,1,2, or 3 units of voltage or current respectively).

Consider claims 3, 17, and 29, Hollis discloses mapping a logic level associated with each data symbol of the data symbols to a respective physical level of the at least four physical levels, wherein transmitting the data symbols via the signal is based at least in part on mapping the logic level associated with each data symbol to the respective physical level (see FIG. 13 and ¶ [0080-0082]).



Consider claims 7 and 31, Hollis discloses determining an indication that indicates one or more of the data symbols of the signal have been inverted, wherein transmitting the data symbols via the signal comprises transmitting the indication via the signal (see FIG. 3 and ¶ [0054]).

Consider claim 15, Hollis discloses herein determining that the one or more data symbols have been inverted based at least in part on the indication comprises: determining that one or more of the data symbols of the signal have been inverted based at least in part on a value of a symbol of the signal (see ¶ [0063]). 

Allowable Subject Matter
Claims 4-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633